Title: Enclosure: Assay of Foreign Coins, 7 January 1793
From: Rittenhouse, David
To: Jefferson, Thomas


EnclosureAssay of Foreign Coins
  

 
 
 Assay of Gold coins



 
In 24 Grains
specific gravity



In 24 Grains
specific gravity




 
 Fine Gold
 Alloy



 
 Fine Gold
 Alloy





 Date
Grs.
 32d Parts
grs.
 32d parts



 Date
Grs.
 32d parts
Grs.
 32d parts



French Guineas
}
 1726
21.
16
2.
16
17.48
English 
Guineas
}
 1755
21.
28
2.
4
17.78


 1734
21.
 19
2.
 13
17.38
 1777
21.
 31
2.
 1
17.75




 1742
21.
 26
2.
 6
17.58


 1785
21.
 30
2.
 2
17.78




 1753
21.
 3
2.
 29
17. 23


 1788
21.
 31
2.
 1
17. 79




 1775
21.
 22
2.
 10
17. 57


 1789
22.
 3
1.
 29
17. 78


Double

 1786
21.
 22
2.
 10
17. 51


 1791
22.
 1
1.
 31
17. 74


do.

 1789
21.
 22
2.
 10
17. 50
Half

 1739
21.
 31
2.
 1
17. 63




 1790
21.
 25
2.
 7
17. 57
Joannes’

 1770
22.
 5
1.
 27
17. 78


Spanish

 1776
21.
 21
2.
 11
17. 53
of

 1776
22.
 5
1.
 27
17. 87


Pistoles

 1780
21.
 0
3.
 0
17. 57
Portugal

 1785
21.
 30
2.
 2
17. 68




 1786
21.
 18
2.
 14
17. 63


 1788
21.
 31
2.
 1
17. 78




 1788
21.
 2
2.
 30
17. 0


 

 

 
 


Silver Coins


In 12 Ounces

In 12 Ounces



 Fine Silver
 Alloy
 
 Fine silver
Alloy


 
 Oz.   dwt.  grs.
 Oz.  dwt.  grs.
 
 Oz.  dwt.  grs.
Oz.  dwt.  grs.


 English half Crown of Willm. III
 10.  19.   9½
 1.   0.  14½
 Spanish Dollar of
 1772
 10.  15.   5
1.   4.  19


Engl. Shillg.
 1787
 11.   0.   2½
 0.  19.  21½
  do.
 1782
 10.  14.   2½
1.   5.  21½


French Crown
 1791
 10.  16.   0
 1.   4.   0
  do.
 1790
 10.  14.   0
1.   6.   0


do. Half Crown
 1739
 10.  17.   0
 1.   3.  
  do.
 1791
 10.  14.  21½
1.   5.   2½


  do.
 1792
 10.  16.  19
 1.   3.   5

 
 



Assayed by Mr. David Ott, under my Inspection, at the Mint, in pursuance of a resolution of Congress of Nov. 29th. 1792. I have added the specific gravity of each piece of Gold Coin.
Mint January 7. 1793.

Davd. Rittenhouse 
Director of the Mint

 